




Exhibit 10.2






AMENDMENT
TO THE
SALLIE MAE SUPPLEMENTAL 401(K) SAVINGS PLAN
Effective June 25, 2015


The Sallie Mae Supplemental 401(k) Savings Plan (the “Plan”), Amended and
Restated as of May 1, 2014 (and filed as Exhibit 10.46 to the Company's Annual
Report on Form 10-K filed on February 26, 2015) was amended as of June 25, 2015
by action of the Company's Board of Directors to reflect the following:
Section 9 of the Plan was amended to read as follows:
9.    PLAN ADMINISTRATION
The Supplemental Savings Plan will be administered by the SLM Corporation
Retirement Committee (the “Administrator’’) or such other committee whose
members may be appointed by and serving at the pleasure of the management-level
Enterprise Risk Committee of the Corporation. The Administrator will have full
power, discretion and authority to interpret, construe and administer the
Supplemental Savings Plan and any part thereof, and the Administrator’s
interpretation and construction hereof, and actions thereunder, will be binding
on all persons for all purposes. The Administrator may employ legal counsel,
consultants, actuaries and agents as it may deem desirable in the administration
of the Supplemental Savings Plan and may rely on the opinion of such counsel or
the computations of such consultants. Except as otherwise provided by law, the
Administrator will not incur any liability whatsoever on account of any matter
connected with or related to the Supplemental Savings Plan or the administration
of the Supplemental Savings Plan, unless the Administrator has acted in bad
faith, or has willfully neglected his duties, in respect of the Supplemental
Savings Plan.




